The Honorable Matt Blunt Missouri Secretary of State James C. Kirkpatrick State Information Center 600 West Main Street Jefferson City, MO  65101
Dear Secretary Blunt:
On July 3, 2003, you submitted to us a summary statement for the petition submitted by Polsinelli, Shalton and Welte representing Missourians for Economic Opportunity, Inc. relating to gambling on floating facilities on the White River in Rockaway Beach, Missouri.  The summary statement, prepared pursuant to Section 116.334, RSMo 2000, is as follows:
  Shall the Missouri Constitution be amended to authorize floating gambling facilities on or adjacent to the White River in Rockaway Beach, Missouri, to be licensed and regulated consistent with all other floating facilities in the State of Missouri, with fifty percent of the state revenues generated in the current year to be used for uniform salary supplement grants to all high quality teachers employed in priority schools, and the remaining state revenues generated in the current year to be distributed to all priority school districts on a per pupil basis for capital improvements to education facilities?
Pursuant to Section 116.334, we approve the legal content and form of the proposed statement.  Since our review of the statement is mandated by statute, no action we take with respect to such review should be construed as an endorsement of the petition or as the expression of any view regarding the objectives of its proponents.
Sincerely,
                               JEREMIAH W. (JAY) NIXON Attorney General